



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Xiong, 2019 ONCA 813

DATE: 20191008

DOCKET: C62745

Rouleau, Trotter and Harvison
    Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Yongxi Xiong

Applicant

Yongxi Xiong, acting in person

Michael Fawcett, for the respondent

Heard: October 1, 2019

On appeal from the order of Justice David
    Salmers of the Superior Court of Justice, dated September 21, 2016, dismissing
    an appeal from the conviction entered on August 20, 2015 by Justice Joseph A.
    De Filippis of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

The applicant was convicted of four counts of
    threatening his professor and his family members. The trial judge provided
    thorough reasons for judgment, making careful credibility findings relating to
    the key witnesses at trial. The trial judge was not required to resolve any
    significant legal issues.

[2]

The applicants appeal to the summary conviction
    appeal court (SCAC) was dismissed. In thorough reasons, that judge concluded
    that the trial judge made appropriate findings of fact and reasonable
    determinations of credibility. He also dismissed the applicants motion to
    adduce fresh evidence, finding that it failed to meet the applicable standard
    for admission.

[3]

The applicant now seeks leave to appeal to this
    court from the decision of the SCAC.

[4]

The applicant has not established a proper basis
    upon which leave to appeal should be granted. We are not persuaded that the
    SCAC judge made any legal errors. He made no errors in dismissing the
    applicants fresh evidence application. Moreover, the applicant has failed to
    persuade us that the issues he raises transcend the facts of his case; the
    appeal does not raise issues of significance to the administration of justice.

[5]

Lastly, the applicants attempt to adduce
    further fresh evidence must fail for the same reasons articulated by the SCAC
    judge  it is not fresh, and it would have no impact on the verdict. In this
    regard, we find the applicants complaint about trial counsels performance to
    be completely without merit.

[6]

The application for leave is refused.


